Citation Nr: 0427463	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-03 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to an increased evaluation for postoperative 
internal derangement of the left knee, currently assigned a 
10 percent disability rating.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the benefits sought on appeal.  The 
veteran, who had active service from December 1976 to August 
1978, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


REMAND

A preliminary review of the record discloses that the veteran 
failed to appear for a hearing before the BVA at the RO 
scheduled for him in June 2004.  In August 2004, the veteran, 
through his representative, requested that the veteran's 
hearing before the BVA at the RO be rescheduled and explained 
that the veteran was unable to attend the June 2004 hearing 
because of illness.  Accompanying this request was a 
statement from a physician.  The Board construed the request 
as a motion to reschedule the hearing, and granted the motion 
in September 2004.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  The 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, and the VA will notify the 
veteran when further action is required on his part.  
Accordingly, this case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge of 
the BVA at the RO at the earliest 
possible date.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




